                                    




Exhibit 10.7



ADDENDUM TO
EMPLOYMENT AGREEMENT


THIS ADDENDUM TO EMPLOYMENT AGREEMENT (the "Addendum") is made and entered into
as effective as of the 30th day of September, 2011 (the “Addendum Date”), by and
between LENDER PROCESSING SERVICES, INC., a Delaware corporation (the
"Company"), and Daniel T. Scheuble (the "Employee") for the purpose of modifying
and amending certain terms of that Employment Agreement (the “Employment
Agreement”), with an Effective Date of December 31, 2009, by and between Company
and Employee, as more specifically set forth below. All capitalized terms that
are not otherwise defined in this Addendum shall have the meanings attributed to
them in the Employment Agreement. In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
1.    During the Addendum Term, Section 2 of the Employment Agreement shall be
disregarded and shall be replaced with the following:
Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs Employee to serve as its Executive Vice President and Chief
Operating Officer. Employee accepts such employment and agrees to undertake and
discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such other duties and responsibilities as may be
prescribed from time to time by the Chief Executive Officer (the “CEO”) or the
Board of Directors of the Company (the "Board"). Employee shall devote
substantially all of his business time, attention and effort to the performance
of his duties hereunder and shall not engage in any business, profession or
occupation, for compensation or otherwise without the express written consent of
the CEO or Board, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee's duties.
2.    Term. The term of this Addendum (the “Addendum Term”) shall commence on
the Addendum Date and shall continue through the Employment Term.
3.    During the Addendum Term, Section 12 of the Employment Agreement titled
“Non-Competition” shall be deleted in its entirety and shall be replaced with
the following:
12.    Non-Competition.
(a)
During Employment Term. Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company's or its
affiliates' principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company's or its affiliates'
principal business. In addition, during the and Employee will not combine or
conspire with any other employee of Company or any other person for the purpose
of organizing any such competitive business activity.





--------------------------------------------------------------------------------

(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of his employment. The parties further acknowledge that
the scope of business in which Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee's employment terminates for any
reason whatsoever, except as otherwise stated herein below, Employee agrees: (1)
not to become an employee, consultant, advisor, principal, partner or
substantial shareholder of any firm or business that directly competes with
Company or its affiliates in their principal products and markets; and (2), on
behalf of any such competitive firm or business, not to solicit any person or
business that was at the time of such termination and remains a customer or
prospective customer, a supplier or prospective supplier, or an employee of
Company or an affiliate. Notwithstanding any of the foregoing provisions to the
contrary, Employee shall not be subject to any of the restrictions set forth in
this Subsection 12(b) if Employee's employment is terminated as a result of
Company's unwillingness to extend Employment Term.

4.    Incorporation by Reference. This Addendum is entered into between the
parties for the purpose of amending certain terms of the Employment Agreement
during the term of this Addendum, and is hereby incorporated therein and made a
part thereof during the Addendum Term. All terms of the Employment Agreement
other than those specifically modified by this Addendum shall remain in full
force and effect during the Addendum Term.


Signature page follows.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Addendum to be effective as of
the date first set forth above.
 
LENDER PROCESSING SERVICES, INC.
 
 
 
 
 
 
 
By:
/s/ Hugh R. Harris
 
Name:
Hugh R. Harris
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
DANIEL T. SCHEUBLE
 
 
 
 
 
/s/ Daniel T. Scheuble


